Case 7:21-cr-00165-VB Document 58 Filed 08/25/21 Page 1 of 4

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ions “shas/ot
UNITED STATES OF AMERICA oar

: CONSENT PRELIMINARY ORDER
-v.- OF FORFEITURE/

MONEY JUDGMENT
WILLIAM HARDEE,
' a/k/a “Migo,” : 21 Cr. 165 (VB)
Defendant.
a xX

WHEREAS, on or about March 10, 2021, WILLIAM HARDEE (the “Defendant”’),
was charged in a one-count Information, 21 Cr. 165 (VB) (the “Information”), with use of a
communication facility, in violation of Title 21, United States Code, Section 843(b) (Count One);

WHEREAS, the Information included a forfeiture allegation as to Count One of the
Information, seeking forfeiture to the United States, pursuant to Title 21, United States Code,
Section 853, of any or all property constituting, or derived from, any proceeds obtained, directly
or indirectly, as a result of the offense charged in Count One of the Information, and any and all
property used, or intended to be used, in any manner or part, to commit, or to facilitate the
commission of, the offense charged in Count One of the Information, including but not limited to
a sum of money in United States currency representing the amount of proceeds traceable to the
commission of the offense charged in Count One of the Information;

WHEREAS, on or about March 22, 2021, the Defendant pled guilty to Count One
of the Information, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Information and agreed to forfeit
to the United States, pursuant to Title 21, United States Code, Section 853, any and all property
constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of the offense

charged in Count One of the Information, and any and all property used, or intended to be used, to
Case 7:21-cr-00165-VB Document 58 Filed 08/25/21 Page 2 of 4

commit or facilitate the commission of the offense charged in Count One of the Information,
including a sum of $6,300 in United States currency representing the amount of proceeds traceable
to the commission of the offense charged in Count One of the Information;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $6,300 in United States currency representing the amount of proceeds traceable to the
offense charged in Count One of the Information that the Defendant personally obtained; and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Information that the
Defendant personally obtained cannot be located upon the exercise of due diligence,

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorney, Benjamin A. Gianforti of counsel, and the Defendant, and his counsel, James
Kousouros, Esq., that:

1. | As a result of the offense charged in Count One of the Information, to which
the Defendant pled guilty, a money judgment in the amount of $6,300 in United States currency

"(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in
Count One of the Information that the Defendant personally obtained, shall be entered against the
Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, WILLIAM
HARDEE, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.
‘Case 7:21-cr-00165-VB Document 58 Filed 08/25/21 Page 3 of 4

3. All payments on the outstanding money judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to the United States Marshals
Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

4. The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
Case 7:21-cr-00165-VB Document 58 Filed 08/25/21 Page 4 of 4

9. The signature page of this Consent Preliminary Order of Forfeiture/Money
Judgment may be executed in one or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By: _ ES | 8/25/2021

Benjamin A. Gianforti DATE
Assistant United States Attorney

300 Quarropas St

White Plains, New York, NY 10601

(914) 993-1919

 

 

   
  

 

 

 
 

WILLIAM HARDEE
Cap /
By: _) Jetbe— lal Lf a
WILLIAM HARDEE DATE
by: .rS2/
DATE
260 Madison Ave,
New York, New York 100
SO ORDERED: Juul
eb io €- as~ ap
BLE VINCENT BRICCETTI DATE

UNITED STATES DISTRICT JUDGE

 
